SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post Effective Amendment No. 2 FORM S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 Bio Matrix Scientific Group, Inc. (Exact name of registrant as specified in its charter) Delaware 33-0824714 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 8885 Rehco Road, San Diego, California (Address of principal executive offices) (Zip Code) BIO MATRIX SCIENTIFIC GROUP, INC. 2007 EMPLOYEE AND CONSULTANTS STOCK COMPENSATION PLAN (Full title of the plan) David R. Koos Chief Executive Officer 8885 Rehco Road, San Diego, California, 92121 (619) 398-3517 Copies to: David R. Koos Chief Executive Officer 8885 Rehco Road, San Diego, California, 92121 (619) 398-3517 (Name and address and telephone of agent for service) EXPLANATORY NOTE This Post-Effective Amendment No. 2 to the Registration Statement on Form S-8 datedJune 5, 2007(file No. 333-143520) (the “Registration Statement”), is filed for the sole purpose of filing as an exhibit the written consent of the Registrant’s independent registered public accounting firm. Item 8. Exhibits 5.1Opinion of Joseph Pittera* 23.1Consent of Chang G. Park, CPA* 23.2Consent of Joseph Pittera ** 23.3Consent of Armando C Ibarra, CPA*** 23.4Consent of John Kinross Kennedy, CPA 99.12* * FILED PREVIOUSLY ** CONTAINED IN EXHIBIT 5.1 TO THIS REGISTRATION STATEMENT, FILED PREVIOUSLY ** INCORPORATED BY REFERENCE, PREVIOUSLY FILED WITH THE COMPANY'S 10-KSB FOR THE TWELVE MONTHS ENDED SEPTEMBER 30, 2006. 2 SIGNATURES Pursuant to the requirements of the Securities Act, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 2 to Form S-8 Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of San Diego, California, on August 11, 2010. BIO MATRIX SCIENTIFIC GROUP, INC. By: /s/David R. Koos David R. Koos Chief Executive Officer Pursuant to the requirements of the Securities Act, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. By: /s/ David R Koos David R Koos Chief Executive Officer, Acting Chief Financial Officer and Director (Principal Executive Officer and Acting Principal Accounting and Financial Officer) Date: August 11, 2010 By: /s/ David R. Koos David R. Koos Chairman & Director Date: August 11, 2010 3
